Citation Nr: 0801918	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for residuals of a crushing injury to the fifth 
metatarsal of the left foot.

2.  Entitlement to an initial compensable rating for a left 
foot scar.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
sensorineural hearing loss has been submitted and, if so, 
whether service connection is warranted.

4.  Entitlement to an increased rating greater than 10 
percent for bilateral pes planus.

5.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

6.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

7.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

8.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

9.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected 
bilateral feet disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004, regarding the veteran's left 
foot, scar and hearing loss claims, and a September 2006 
rating decision, regarding the remaining issues, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had a hearing before the 
Board in June 2007, regarding the veteran's left foot, scar 
and hearing loss claims, and the transcript is of record.

The June 2004 rating decision reopened the claim for 
entitlement to service connection for bilateral sensorineural 
hearing loss and denied the claim on its merits.  Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of a previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.

The RO issued the last supplemental statement of the case 
(SSOC) regarding the left foot, scar and hearing loss issues 
in January 2006.  Thereafter, additional information was 
submitted.  An additional SSOC addressing these issues was 
not issues, but that is not necessary since the evidence 
submitted (VA outpatient treatment records) were duplicative 
of evidence already in the file.

During the veteran's hearing, he testified that the June 23, 
2004 rating decision contains a clear and unmistakable error 
(CUE) in denying temporary total evaluation due to surgery 
for the veteran's hammer toes, which he believes are part of 
the residuals of his service-connected left foot crushing 
injury.  This issue has never been considered by the RO.  
Accordingly, the CUE claim is REFERRED to the RO for proper 
adjudication.

Aside from the issue of entitlement to an increased rating 
greater than 10 percent for residuals of a left foot crushing 
injury, the remaining eight (8) issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

The veteran's residuals of a crushing injury to the fifth 
metatarsal of the left foot are manifested by tenderness, 
painful motion, hammertoes, clawing of the fourth and fifth 
toe and hallux valgus.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of a crushing injury to the fifth metatarsal of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in February 2004.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The 2004 letter told him what evidence 
was necessary, to provide or identify any relevant evidence, 
and that it was ultimately his responsibility to ensure that 
VA received any relevant evidence.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the RO assigned the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO most recently provided the veteran an appropriate VA 
examination in August 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's condition since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (Left Foot)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the case here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran suffered an in-service injury where a tow tractor 
ran over his left foot crushing the fifth toe of the left 
foot.  Prior to that time, the veteran's service medical 
records also indicate the veteran suffered from strained 
ligaments of the left foot, blisters and Athletes foot.  
After the accident, the veteran underwent an operation on the 
fifth toe of his left foot, to include a resection of the mid 
portion of the proximal phalange.  It was also recommended 
that he have his other toes operated on for moderate pes 
cavus deformity and claw toe deformity.  These operations, 
however, were never done.  After service, the veteran 
continued to have left foot problems requiring additional 
left foot surgeries in 1989 and January 2004.  

The veteran's condition is currently rated under Diagnostic 
Code 5284, for residuals of other foot injuries.  Moderate 
residuals of foot injuries are rated 10 percent disabling; 
moderately severe residuals of foot injuries are rated 20 
percent disabling; and severe residuals of foot injuries are 
rated 30 percent disabling.  A Note to Diagnostic Code 5284 
provides that foot injuries with actual loss of use of the 
foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.  The Board observes that the words "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

The veteran was afforded various examinations throughout the 
pendency of this appeal.  VA outpatient records, private 
records and past x-rays indicate the veteran's long history 
of left foot treatment to include diagnoses of hammertoes 
(all), arthritis of the left foot, clawing of the fourth and 
fifth toe of the left foot, calcaneal spurs and pain.  

Most recently, the veteran was afforded a VA examination in 
August 2005 where the examiner found "moderate" tenderness, 
left foot hammertoes on all toes, confirmed by x-rays, left 
proximal phalanx head, missing fifth digit, and halluces 
valgus 30 degrees.  The examiner also noted the veteran's 
complaints of joint tenderness and painful motion, although 
he did not appreciate any limitation of motion even on 
repetition.  The examiner also found no deformities, no 
clawfoot, no dropfoot or varus deformity.  Again, while 
dorsiflexion of the toes produced pain in the toes, the 
examiner did not indicate any limitation of motion.  The 
examiner also found no Morton's metarsalgia or halluces 
rigidus.  

From this medical evidence, the Board concludes that the 
veteran is not entitled to a rating greater than 10 percent.  
The veteran's condition is primarily manifested by subjective 
complaints of pain in his feet.  The most recent examination 
found, on physical examination, the veteran was able to dorsi 
and plantar flex his toes, albeit with complaints of pain.  
The examiner found no evidence of deformities of the foot, 
but did indicate hammertoes and halluces valgus.  In finding 
no limitation of motion, the examiner further noted that 
there was no further diminution due to pain, fatigue, 
weakness, lack of endurance or incoordination.  Overall, the 
veteran's symptoms paint a picture of a "moderate" left 
foot condition, thus warranting the 10 percent rating under 
DC 5284, but no more.
 
The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45. As stated above, the 
August 2005 examiner indicated the veteran's complaints of 
pain did not result in any limitation of motion and, without 
resorting to mere speculation, the examiner was unable to 
conclude any further diminution would occur on repetition or 
due to pain, fatigue, weakness, lack of endurance or 
incoordination.  The veteran works at the Post Office where 
he stands 8 hours a day.  He uses arch supports and complains 
he has difficulty walking and running as well as other daily 
functional limitations.  Despite these alleged limitations, 
he has maintained his job, where he stands for prolonged 
periods of time, for over twenty years.  The veteran's 
functional loss simply does not warrant a rating greater than 
10 percent.  

No higher rating under a different diagnostic code can be 
applied.  As mentioned above, the veteran does have diagnoses 
of hammertoes and hallux valgus.  Those conditions, rated 
under Diagnostic Codes 5280-5282, do not provide for a rating 
greater than 10 percent.  38 C.F.R. § 4.71a.

Other Diagnostic Codes relating to foot disorders that 
provide for a rating greater than 10 percent, include 
Diagnostic Code 5276 (flatfoot), 5278 (claw foot), and 5283 
(malunion or nonunion of the tarsal or metatarsal bones). 

The veteran is already service-connected and separately rated 
for bilateral pes planus, so application of DC 5276 
(flatfoot) would not be appropriate here.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  

DC 5283 is inapplicable here because x-rays have consistently 
indicated no acute fractures or dislocations.  The medical 
evidence, however, does indicate clawing of the veteran's 
fourth and fifth left foot.  Diagnostic Code 5278 provides 
ratings for acquired claw foot (pes cavus).  Slight acquired 
claw foot is rated noncompensably (0 percent) disabling.  
Acquired claw foot with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, definite tenderness 
under metatarsal heads, bilateral or unilateral, is rated 10 
percent disabling.  Acquired claw foot with all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a.

In this case, the veteran's clawed fourth and fifth toe would 
not warrant a rating greater than 10 percent under DC 5278 
because the condition clearly does not affect all toes or his 
ankle.  Indeed, the most recent VA examination indicated no 
clawfoot and normal range of motion of the left ankle.  

Finally, disabilities involving the joint may also be rated 
for arthritis, under DC 5003, if applicable.  In certain 
circumstances, a separate disability rating for arthritis may 
be warranted.  That is, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  For example, the VA Office of General 
Counsel, commenting specifically on knee disabilities, has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  
Similarly, here, if a veteran has a foot disability with 
manifestations inherently different than the symptomatology 
of arthritis, and there is also x-ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  

In this case, the medical evidence shows an April 2005 
orthopedic examination with a notation of arthritis in the 
left foot.  It is not clear whether this notation is based on 
x-ray confirmation and the examiner admits he did not have 
any of the veteran's medical records for review upon making 
the determination.  Even assuming arthritis is confirmed by 
x-ray, arthritis under DC 5003 is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case, 
although the veteran complains of pain on joint movement, he 
has never been found to have limitation of motion.  The 
veteran's painful motion, moreover, was already part of the 
consideration of the veteran's current rating.  Therefore, a 
separate disability rating here would clearly constitute 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Again, it is clear from the medical records and the RO's 
analysis that the veteran's 10 percent rating is intended to 
compensate the veteran's complaints of tenderness, painful 
motion and other deformities, to include hammertoes, clawing 
of the fourth and fifth toe and hallux valgus.  See 38 C.F.R. 
§ 4.59.  While an April 2005 private orthopedic examination 
indicates arthritis in the left foot, a separate rating under 
DC 5003 is not appropriate for reasons explained above.  The 
Board finds noteworthy that DC 5003 does not provide for a 
rating higher than 10 percent.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's left foot 
disability.


ORDER

Entitlement to an increased rating greater than 10 percent 
for residuals of a crushing injury to the fifth metatarsal of 
the left foot is denied.


REMAND

As to the remaining issues, the veteran claims that his in-
service left foot injury resulted in multiple surgeries 
causing painful scars as well as additional orthopedic 
disabilities, to include pes planus, right hip, low back, 
right knee and bilateral ankle disabilities.  In regard to 
his hearing loss, the veteran alleges his in-service duties 
required him to be around jet aircraft on a regular basis 
exposing him to excessive noise trauma.  This noise exposure 
is allegedly responsible for his current hearing loss. 

Scars

The veteran suffered an in-service left foot injury whereas a 
tow tractor ran over his left foot crushing the fifth 
metatarsal of the left foot.  Since that time, the veteran 
underwent two surgeries on his left foot leaving two 
resulting scars.  Currently, the two scars are service-
connected, but not compensably rated.

Regarding specific examination of his scars, the veteran was 
last afforded a VA examination in March 2004, nearly four 
years ago.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006).  

Here, the last VA examination, conducted in March 2004, 
indicates the veteran's two scars did not cause any problems 
with tenderness or limitation of motion.  The veteran 
testified during his hearing before the Board in June 2007, 
however, that his scars were very painful on palpitation, 
even to the point where it was painful to wear socks and 
shoes.  He testified that the scars also were uncomfortable 
throughout the limited range of motion of his left foot.  

His VA outpatient medical records clearly indicate consistent 
complaints of left foot pain since 2004, albeit it is not 
clear this is due to the veteran's scars versus other left 
foot maladies.  In any case, given the veteran's testimony 
and in light of the fact that nearly four years have passed 
since the veteran's scars have been examined, a new VA 
examination is indicated.

The RO should also take this opportunity to obtain any and 
all recent VA outpatient treatment records from April 2007 to 
the present. 

Hearing Loss

With respect to the issue of whether new and material 
evidence to reopen the claim for service connection for 
bilateral sensorineural hearing loss has been received, in a 
recent decision, Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court stated that VA's obligation 
to provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In such cases, the Court 
in Kent stated that the VCAA requires the Secretary to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the veteran was sent a VCAA letter in February 2004 
defining the terms "new" and "material" and including the 
general elements of service connection.  The letter did not 
mention, however, the basis of the prior denial of service 
connection for the bilateral hearing loss.  A new letter is 
indicated.

Additionally, the veteran separated from the military in 
1984.  During the veteran's hearing before the Board in June 
2007, he testified that he became employed at the Post Office 
less than one year later in 1985 where he was given an 
audiological examination.  That examination allegedly 
indicated pre-existing hearing loss.  No efforts were made by 
the RO to obtain these alleged records.  As they are highly 
relevant to the veteran's claim, the RO should attempt to 
obtain the identified medical records.

The Board notes that during his hearing, the veteran also 
alleged the May 2004 VA audiological examination he was 
afforded was incomplete and inadequate.  That is, the 
examiner linked the veteran's current hearing loss to his 
occupational noise exposure rather than his military noise 
exposure.  The veteran alleges the examiner failed to provide 
a rationale for the opinion.  To the extent additional 
records are obtained indicative of hearing loss predating his 
occupational noise exposure, a new VA examination should be 
scheduled.  

Bilateral Pes Planus, Right Hip, Low Back, Right Knee, Right 
Ankle and Left Ankle

The original appeal stemmed from a June 2004 rating decision 
regarding the issues addressed above.  In the interim, the 
veteran filed new claims regarding his pes planus, right hip, 
low back, right knee and bilateral ankles, which were denied 
in a September 2006 rating decision.

After the original appeal of the other issues above were 
perfected and certified to the Board, the veteran filed his 
substantive appeal form on June 2007 as to the six issues 
addressed in a separate September 2006 rating decision.  The 
timely substantive appeal requested a hearing before a Board 
member at a local VA office.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  When a hearing is scheduled and 
the veteran fails to appear, no further request for a hearing 
will be granted unless good cause is shown or a motion to 
reschedule is received within 15 days. 38 C.F.R. § 20.702(d); 
see also Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704. 

Here, the veteran was afforded a hearing in June 2007 for 
other issues also on appeal here.  He subsequently perfected 
his appeal as to these additional issues and, therefore, is 
entitled to an additional hearing to present testimony in 
regards to these additional issues. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Kent decision, review 
the prior denial of the claim for service 
connection for bilateral sensorineural 
hearing loss, and what element or elements 
would be required to establish service 
connection.  Notify the veteran of these 
factors, and of what evidence would be 
necessary to substantiate the element or 
elements found insufficient in the 
previous denial.

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any 
private doctor for treatment for his 
bilateral sensorineural hearing loss, to 
include the 1985 Postal Service 
audiological examination identified at his 
June 2007 Board hearing.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Oklahoma City, Oklahoma from April 2007 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a skin examination to evaluate the 
current severity of his service-connected 
left foot scars.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate that the claims file was 
reviewed.

5.  After the above is complete, the RO 
should complete any appropriate additional 
development, to include affording the 
veteran a new VA audiological examination 
if warranted by the new evidence.  

6.  After the above is complete, 
readjudicate the veteran's left foot scars 
and bilateral hearing loss claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

7.  The RO should make arrangements to 
schedule the veteran for a hearing before 
the Board for the issues of entitlement to 
an increased rating greater than 10 
percent for bilateral pes planus, 
entitlement to service connection for 
right hip, low back, right knee, right 
ankle and left ankle disabilities, claimed 
as secondary to his service-connected 
bilateral feet disabilities.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


